— In an action to recover damages for breach of a lease, defendant appeals from an order of the Supreme Court, Kings County (Monteleone, J.), dated May 17, 1983, which denied its motion for summary judgment.
Order modified, on the law, by granting defendant’s motion to the extent of striking the plaintiff’s demands for damages resulting from foreclosure, and for rent subsequent to the foreclosure sale. As so modified, order affirmed, without costs or disbursements.
We modify Special Term’s order to the extent of striking plaintiff’s demands for damages resulting from the foreclosure inasmuch as such damages were not a foreseeable result of the breach of the lease (see, Charles E. S. McLeod, Inc. v Hamilton Moving & Stor., 89 AD2d 863; Restatement, Contracts 2d, § 351 [2]), and striking plaintiff’s claim for rent subsequent to the foreclosure sale inasmuch as once the property was sold, plaintiff had no claim to rents due subsequent to the sale (see, RPAPL 1353; Kane Assoc. v Blumenson, 30 AD2d 127, affd 23 NY2d 942). O’Connor, J. P., Rubin, Lawrence and Eiber, JJ., concur.